Citation Nr: 1732183	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 1, 2016, and in excess of 40 percent thereafter for lumbar spondylolisthesis and degenerative disc disease.

2.  Entitlement to an initial compensable rating prior to December 1, 2016, and in excess of 50 percent thereafter for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to August 2008, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War, and is the recipient of numerous awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for lumbar spondylolisthesis and degenerative disc disease with a rating of 10 percent effective September 1, 2008, and service connection for bilateral pes planus with a noncompensable rating effective September 1, 2008.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Roanoke, Virginia. 

In April 2016, the Veteran and his significant other testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is associated with the record.  In July 2016, the Board remanded the case for additional development and it now returns for further appellate review. 

While on remand, in a January 2017 rating decision, the AOJ increased the rating of the Veteran's back disability to 40 percent, and the rating of his bilateral pes planus to 50 percent, effective December 1, 2016.  As the Veteran is presumed to be seeking the maximum available benefit for a disability, the claims for higher ratings remains in appellate status.  AB v. Brown, 6 Vet App 35, 38 (1993).  Furthermore, the issues have been characterized as shown on the title page of this decision to reflect that staged ratings are in effect.  Fenderson v. West, 12 Vet. App. 119 (1999).  

FINDINGS OF FACT

1.  For the period prior to December 1, 2016, the Veteran's lumbar spondylolisthesis and degenerative disc disease was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, intervertebral disc syndrome (IVDS), or associated objective neurological abnormalities.

2.  Beginning December 1, 2016, the Veteran's lumbar spondylolisthesis and degenerative disc disease is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, without ankylosis, IVDS, or associated objective neurological abnormalities.

3.  For the period prior to December 1, 2016, the Veteran's bilateral pes planus was manifested by moderate flat foot with pain on manipulation and use of the feet, and occasional slight edema on the left foot, without more severe symptomatology more nearly approximating severe or pronounced flat foot.

4.  Beginning December 1, 2016, the Veteran's bilateral pes planus has been assigned the maximum schedular rating for such disability in contemplation of pronounced flat foot. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to December 1, 2016, and in excess of 40 percent thereafter for lumbar spondylolisthesis and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2016).

2.  For the appeal period prior to December 1, 2016, an initial rating of 10 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  For the appeal period beginning December 1, 2016, the criteria for an initial rating in excess of 50 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify as to the Veteran's underlying claims of entitlement to service connection for a back disorder and bilateral pes planus was satisfied by notification provided as part of the Benefits Delivery at Discharge program and a November 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

After the AOJ awarded service connection for the Veteran's back disorder and bilateral pes planus in the March 2009 rating decision, he appealed with respect to the propriety of the initially assigned ratings.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the March 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initial ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.      §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.   

The Veteran was also provided VA examinations in December 2008 and December 2016.  The Board finds that the examinations are sufficient evidence for deciding the claims decided herein.  The reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Neither the Veteran nor his representative have challenged the adequacy of the VA examinations.  Furthermore, the December 2016 VA examination fully complies with the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the April 2016 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected back disability and bilateral pes planus was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See id.  Further, the Board remanded the appeal in July 2016 for the procurement of outstanding records and new examinations based, in part, on the Veteran's hearing testimony.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's July 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008)(holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in July 2016, the matter was remanded in order to afford the Veteran an opportunity to identify any outstanding treatment records and, thereafter, obtain such records as well as VA treatment records dated from September 2011 to the present, and to afford the Veteran new VA examinations to assess the nature and severity of his back disability and bilateral pes planus.  Subsequently, in an October 2016 letter, the AOJ requested the Veteran to identify any outstanding treatment records; however, he did not respond to such letter.  Furthermore, complete VA treatment records were subsequently obtained and the Veteran was afforded VA examinations addressing the nature and severity of his lumbar spine disability and bilateral pes planus in December 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's July 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
 §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Additionally, in Correia, supra, the Court found that the final sentence of 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Further, in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court found that the provisions of 38 C.F.R. § 4.59 are applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  

The instant appeal stems from the Veteran's disagreement with the propriety of the initially assigned ratings for his back disability and bilateral pes planus as of the date service connection was awarded, September 1, 2008.  In this regard, he alleges that his service-connected disabilities are more severe than as reflected by the currently assigned ratings and, consequently, higher initial ratings are warranted.

A.  Back Disability

The Veteran's spine disability is evaluated under Diagnostic 5242-5237, which pertains to lumbosacral strain and degenerative arthritis of the spine, which are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Such provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

At the December 2008 VA examination, the Veteran reported a history of lumbar spondylolisthesis that was discovered 19 years previously, with current symptoms of intermittent stiffness in the lower back.  He denied pain, current treatment, functional impairment, rectal or urinary incontinence, or a history of surgery.  

Upon examination of the lumbar spine, there was no radiation of pain on movement or muscle spasm, or palpable tenderness of the spinous processes or paravertebral musculature.  The sacroiliac joints were non-tender to palpation.  Straight leg raising test was negative bilaterally in the supine and sitting positions.  There was no ankylosis or deformity.  Range of motion testing revealed flexion to 90 degrees, with pain at 45 degrees; extension to 30 degrees with pain at 5 degrees; and right and left lateral flexion and right and left rotation to 30 degrees each, with pain at 20 degrees each.  After repetitive motion, the range of motion of the lumbar spine was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination; additional limitation was zero degrees.  Further, examination of the entire cervical, thoracic, and lumbar spine revealed a normal head position, symmetry in appearance and motion, and normal curvatures without sign of scoliosis, abnormal lordosis, or kyphosis.  There was no evidence of IVDS or specific spinal nerve root involvement.  Upon neurological examination, there was no evidence of peripheral neuropathy, either sensory or motor.  Motor and sensory testing of the lower extremities was grossly normal.  Deep tendon reflexes of the patellar and calcaneal tendons were 2/4 bilaterally, and there was no evidence of a gait disorder.  X-rays revealed grade II/IV anterior spondylolisthesis, L5 relative to S1, and degenerative disc disease L5-S1.  The examiner found that the Veteran's disorders, to include his back disability, only minimally affected his ability to perform his usual occupation and daily living activities.

An April 2010 private treatment record reflects the Veteran's complaints of low back pain that began to increase over the prior three to four weeks.  He reported that he was unable to do much of anything.  It was noted that the Veteran worked as a manager for a local order supply house, and had to be careful with how he removed items from shelves.  Upon examination,  the Veteran had paraspinal muscle tenderness down both sides of the spine.  He was restricted in flexion and extension, but not in side bending or rotation.  Following such examination and a review of X-rays, the Veteran's physician diagnosed low back pain and anterior spondylolisthesis.  

An August 2010 record reflects complaints of low back pain, but had no numbness, tingling, or weakness in the legs.  In September 2010, the Veteran was given an epidural injection.  An October 2010 private treatment record and accompanying letter from the Veteran's private physician reflects the Veteran's ongoing complaints of back pain with intermittent tingling in the bilateral lower extremities.  Upon examination, it was noted that he had poor posture, but had normal lumbar lordosis.  Active range of motion revealed that his flexion was within normal limits; however, he had maximal loss of extension with minimal movement past neural spine.  Repeated flexion and extension increased the Veteran's pain; however, end-range flexion o his knees helped decrease his pain.  Muscle testing of the bilateral lower extremities was 5/5, sensation was intact to light touch throughout all dermatomal patterns in the bilateral lower extremities, and L4 reflexes on the right was 1+ and on the left was 2+.  He had tenderness to palpation over the lumbar vertebra.  Ultimately, it was determined that the Veteran was a good candidate for physical therapy and subsequent records reflect ongoing treatment and the prescription of a TENS unit in December 2010.

A November 2010 VA treatment record reflects complaints of low back pain that sometimes radiates to his hips.  Upon examination, there was tenderness in the lower to mid lumbar area.  There was negative sciatic notch tenderness.  Neurologically, reflexes were 2/4 and symmetric, strength was 5/5 and symmetric, and sensation was intact.  A January 2011 MRI revealed full grade, almost full grade 2, anterolisthesis of L5 on S1, and slight anterolisthesis of L5 with respect to L4 with bilateral spondylolysis.  There was also bilateral L5 nerve root canal distortion and stenosis, broad-based impingement across the anterior aspect of the thecal sac slightly above the origins of the S1 nerve roots by the upper aspect of S1.  In September 2011, the Veteran complained of low back pain, but denied loss of control of bowel or bladder.  He had no weakness in his legs.  It was noted that he worked at AutoZone and was independent in his activities of daily living.  Upon physical examination, the Veteran had full strength and sensation in the bilateral lower extremities, with normal downward going toes bilaterally.

October 2014 to December 2015 records reflect a reported medical history that included complaints of lower left back pain that shoots down to the legs.  A December 2015 record reflects that the Veteran denied numbness and tingling in the lower extremities.  Physical examination of the lumbar spine revealed tenderness on palpation over the lumbar spine and perilumbar region.  The lumbosacral spine did not demonstrate full range of motion, and pain was elicited by forward flexion.  Upon forward flexion, there were no muscle spasms and the lumbosacral motion was normal.  A January 2016 MRI revealed an impression of bilateral L5 spondylolysis with grade 2 anterolisthesis of L5 on S1, which was noted to be similar in appearance to prior studies, and results in severe bilateral neuroforaminal stenosis.  There was also associated marrow edema within the L5 and S1 vertebral bodies.  A February 2016 record reflects that the Veteran complained of constant achy pain in the lower back.  He denied numbness or tingling in the lower extremities.  

In March 2016, the Veteran complained of lower back pain that became worse over the past few years.  Specifically, he reported constant achy pain in the lower back with occasional left or right sided radiculopathy with various movement.  He denied weakness, tingling, bowel or bladder dysfunction, or saddle anesthesia.  On examination, the Veteran had a normal gait.  There was no tenderness to palpation over the lumbosacral spine and paraspinous process.  Normal range of motion with flexion, extension, lateral bending, and rotation.  Straight leg raising was negative.  Motor examination revealed 5/5 findings in all tested areas, and knee and ankle jerks were normal.  MRI revealed a bilateral pars defect with grade 2 anterolisthesis of L5 on S1, no change since 2008.  The assessment was history of low back pain with occasional bilateral lower extremity radiculopathy.  Five days later, the assessment was noted to be lumbar spondylosis without myelopathy or radiculopathy.

An April 2016 private treatment record reflects complaints of lower back pain greater on the right side.  It was noted that the Veteran had difficulty moving around, to include with sitting, standing, walking, stairs, and bending.  It was observed that the Veteran was working full-time at AutoZone.  With regard to lumbar active range of motion, forward bending revealed increased tightness in the lumbar spine, and backward bending revealed increased central to right-sided lower back pain.  It was observed that the Veteran showed aberrant movements, required use of the upper extremities to perform flexion to standing, and instability in extension. The assessment reflected that the Veteran had significant lumbar instability preventing the ability to safely perform lifting or carrying of anything greater than 10 pounds.  He was prescribed physical therapy.

In his April 2016 hearing, the Veteran testified that he experienced constant pain in his back and, at times, has tingling and numbness in the legs, and large knots and muscle spasms in the lower back.  He further stated that he shifts pressure to one side while sitting or standing in order to relieve pressure and pain in the back, and experiences an abnormal gait while walking and/or running.  The Veteran reported that he resigned a management role at work as he was unable to work long hours due to pain.  He also stated that he experiences moderate to severe limitation in his range of motion, which increase depending on aggravation by activity.
   
At the December 2016 VA examination, the Veteran reported flare-ups and functional loss or impairment related to his back in that such aches whenever he was on his feet for long periods of time, or repetitively bend, stoop, or kneel.  Upon range of motion testing, forward flexion was to 40 degrees, and extension, bilateral lateral flexion, and bilateral rotation was to 10 degrees.  Such range of motion contributed to functional loss in the form of decreased mobility, and decreased reaching, carrying, lifting, and bending.  The examiner also observed that there was pain noted on examination in all planes, and such caused functional loss.  The Veteran had severe localized tenderness or pain on palpation of the joint or associates soft tissue in the lower lumbar spine.  There was also evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions; however, following such testing, his range of motion was reduced in that flexion was limited to 20 degrees.  Range of motion in all other planes remained to 10 degrees.  It was noted that pain caused such functional loss.  Similar findings were noted with regard to repeated use over time and flare-ups.  With regard to the Correia criteria, the examiner indicated that there was evidence of pain with non-weight bearing; range of motion remained normal upon passive range of motion testing; and there was no pain with passive range of motion.  There was no ankylosis. 

It was further observed that the Veteran had muscle spasm and localized tenderness of the thoracolumbar spine resulting in abnormal gait or spinal contour.  While guarding was present, such did not result in an abnormal gait or spinal contour.  The Veteran also had less movement than normal, weakened movement, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  Muscle testing was 5/5 bilaterally, and there was no muscle atrophy.  Reflex examination was normal with 2+ bilaterally.  Sensation to light touch was normal in the bilateral lower extremities.  Straight leg raising test was negative bilaterally.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities related to the lumbar spine, i.e., bowel or bladder problems.  The examiner further determined that the Veteran did not have IVDS.  The Veteran's back disability resulted in functional impairment in the sense that he was unable to stand or walk for long periods of time; repetitively bend, stoop, or kneel; or unable to lift, pull, or push over 10 pounds. 

      i.  Prior to December 1, 2016

For the period prior to December 1, 2016, the Board finds that the Veteran's back disability was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  

In this regard, at the December 2008 VA examination, range of motion testing revealed flexion to 90 degrees, with pain at 45 degrees; extension to 30 degrees with pain at 5 degrees; and right and left lateral flexion and right and left rotation to 30 degrees each, with pain at 20 degrees each.  Such resulted in a combined range of motion of 240 degrees.  In this regard, while the Veteran had pain on motion, there is no indication that such pain resulted in functional loss in terms of limitation of the range of motion.  See Mitchell, supra (although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  Furthermore, after repetitive motion, the range of motion of the lumbar spine was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination; additional limitation was zero degrees.  In relying upon such examination in the adjudication of the Veteran's claim, the Board observes that the examiner did not address the Correia criteria; however, there such report does not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating on passive motion, or on weight-bearing, nor does any other evidence of record, to include the Veteran's lay statements.  Moreover, there is no paired joint to test against the spine.  In short, the Board notes that there is no reason to suspect that passive range of motion or on weight-bearing would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  Moreover, at the December 2016 VA examination, the examiner indicated that there was evidence of pain with non-weight bearing, a fact which has previously been noted; range of motion remained normal upon passive range of motion testing; and there was no pain with passive range of motion.  

The Board notes that treatment records dated from April 2010 to December 2015, as well as the Veteran's own reports at the April 2016 Board hearing, appear to reflect some limitations in his range of motion of the lumbar spine.  Specifically, in April 2010, it was noted that the Veteran was restricted in flexion and extension, but not in side bending or rotation.  In August 2010, active range of motion revealed that his flexion was within normal limits; however, he had maximal loss of extension with minimal movement past neural spine.  In December 2015, the lumbosacral spine did not demonstrate full range of motion, and pain was elicited by forward flexion. Upon forward flexion, there were no muscle spasms and the lumbosacral motion was normal.  Further, in April 2016, the Veteran reported that he had moderate to severe limitation in his range of motion.  However, specific range of motion findings necessary for the application of the General Rating Formula were not reported in connection with such evaluations.  Furthermore, in March 2016, it was noted that the Veteran had normal range of motion with flexion, extension, lateral bending, and rotation.  

Consequently, the Board finds that, for the period prior to December 1, 2016, the Veteran's back disability was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.

Furthermore, prior to December 1, 2016, the record fails to reflect muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  In this regard, in December 2008, examination of the entire cervical, thoracic, and lumbar spine revealed a normal head position, symmetry in appearance and motion, and normal curvatures without sign of scoliosis, abnormal lordosis, or kyphosis.  Furthermore, in October 2010, it was noted that he had poor posture, but had normal lumbar lordosis.  Additionally, while the Veteran reported muscle spasms in the lower back and experienced an abnormal gait when walking and/or running, there is still no indication that the muscle spasm was severe enough to result in an abnormal gait or spinal contour.  

Therefore, absent forward flexion of the lumbar spine limited to no more than 60 degrees, combined range of motion limited to no more than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, an initial rating in excess of 10 percent for the Veteran's back disability for the period prior to December 1, 2016, is not warranted. 

	ii.  From December 1, 2016

For the period beginning December 1, 2016, the Board finds that the Veteran's back disability is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, without ankylosis.

Specifically, at the December 2016 VA examination, forward flexion was to 40 degrees, and extension, bilateral lateral flexion, and bilateral rotation was to 10 degrees.  The Veteran was able to perform repetitive-use testing with at least three repetitions; however, following such testing, his range of motion was reduced in that flexion was limited to 20 degrees.  See Mitchell, supra. Range of motion in all other planes remained to 10 degrees.  Similar findings were noted with regard to repeated use over time and flare-ups.  However, despite the fact that the Veteran demonstrated severe limitation of range of motion of the lumbar spine, to include following repetitive-use testing and due to flare-ups, the examiner specifically found that there was no ankylosis. 

Consequently, absent unfavorable ankylosis of the entire thoracolumbar spine, an initial rating in excess of 40 percent for the Veteran's back disability for the period beginning December 1, 2016, is not warranted.

	
      
iii.  Entire Appeal Period

In addition to the foregoing, the Board finds that, for the entire appeal period, the Veteran's back disability is not manifested by IVDS or associated objective neurological abnormalities. 

Specifically, at no point has the Veteran been diagnosed with IVDS and, in fact, the December 2008 and December 2016 VA examiners specifically found that he did not have such a diagnosis.  Furthermore, while the Veteran has reported tingling and numbness in the legs at the April 2016 VA examination, he has been inconsistent in such reports to his treatment providers and objective examinations have uniformly failed to reveal radiculopathy of the bilateral lower extremities.

Specifically, the December 2008 VA examiner found no evidence of specific spinal nerve root involvement and, upon neurological examination, there was no evidence of peripheral neuropathy, either sensory or motor.  Furthermore, motor and sensory testing of the lower extremities was grossly normal, and deep tendon reflexes of the patellar and calcaneal tendons were 2/4 bilaterally.  In October 2010, the Veteran reported intermittent tingling in the bilateral lower extremities; however, muscle testing of the bilateral lower extremities was 5/5, sensation was intact to light touch throughout all dermatomal patterns in the bilateral lower extremities, and L4 reflexes on the right was 1+ and on the left was 2+.  Similarly, in November 2010, while the Veteran reported radiating pain to the hips, upon examination, there was negative sciatic notch tenderness.  Neurologically, reflexes were 2/4 and symmetric, strength was 5/5 and symmetric, and sensation was intact.  Further, upon physical examination in September 2011, the Veteran had full strength and sensation in the bilateral lower extremities, with normal downward going toes bilaterally.

October 2014 to December 2015 records reflect a reported medical history that included complaints of lower left back pain that shoots down to the legs; however, in December 2015 and February 2016, the Veteran denied numbness and tingling in the lower extremities.  

In March 2016, the Veteran complained of constant achy pain in the lower back with occasional left or right sided radiculopathy with various movement.  However, on examination, straight leg raising was negative, motor examination revealed 5/5 findings in all tested areas, and knee and ankle jerks were normal.  Even so, the Veteran's physician included occasional bilateral lower extremity radiculopathy in his assessment.  However, five days later, the assessment was noted to be lumbar spondylosis without myelopathy or radiculopathy.  Furthermore, at the December 2016 VA examination, The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  In support of such finding, he noted that objective examination revealed muscle testing was 5/5 bilaterally, and there was no muscle atrophy; reflex examination was normal with 2+ bilaterally; sensation to light touch was normal in the bilateral lower extremities; and straight leg raising test was negative bilaterally.  Consequently, the Board finds that the March 2016 assessment of occasional bilateral lower extremity radiculopathy is afforded no probative weight as such is not supported by any objective findings and, in fact, such was revised five days after the fact to reflect the absence of myelopathy or radiculopathy related to the Veteran's back disability.

Furthermore, the Veteran has never reported, nor has the record demonstrated, other associated neurologic abnormalities related to the lumbar spine, i.e., bowel or bladder problems.  

Consequently, the Board finds that, for the entire appeal period, the Veterans' back disability is not manifested by IVDS, or associated neurologic abnormalities.

B.  Bilateral Pes Planus

The Veteran's bilateral pes planus is evaluated under DC 5276.  Under DC 5276, pes planus is assigned a zero percent rating when there is evidence of mild symptomatology relieved by built-up shoes or arch support.  A 10 percent rating is assigned for moderate symptomatology when there is evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendon achillis, and pain on manipulation and use of the feet, whether bilateral or unilateral.  A 20 percent rating (if unilateral) or 30 percent rating (if bilateral) is assigned for severe symptomatology, when there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  A 30 percent rating (if unilateral) or 50 percent rating (if bilateral) is assigned for pronounced symptomatology when there is marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendon achillis on manipulation that is not improved by orthopedic shoes or appliances.

In pursuing his appeal, the Veteran has stated that he has been experiencing recurrent pain and soreness in both feet with prolonged weight bearing since 2007 to present.  He has also reported flare-ups that consist of difficulty standing and walking after weight bearing for long periods of time. 

At the December 2008 VA examination, the Veteran reported that his bilateral pes planus were currently asymptomatic, and denied surgery or other functional impairment.  Upon examination, there was no evidence of pes planus, deformity, tenderness, calcaneal tendonitis, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammertoes, interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or walking, or use of corrective shoe wear.  The examiner noted that the Veteran was able to stand and ambulate without difficulty.  X-rays revealed pes planus deformity of the right and left feet, but were otherwise negative.   The examiner found that the Veteran's disorders, to include his pes planus, only minimally affected his ability to perform his usual occupation and daily living activities. 

In September 2011, the Veteran complained of pain along the lateral left foot along the subtalar.  An MRI revealed degenerative changes at the subtalar and talonavicular joints, bone bruising, and slight edema.  A December 2015 record reflects complaints of left foot pain with constant soreness on top of the foot.  Examination of the left foot revealed no erythema, deformity, or tenderness on palpation.  A January 2016 X-ray of the Veteran's feet revealed right-sided pes planus, left-sided mild hindfoot valgus, and right-sided hallux valgus with secondary degenerative changes of the first MTP joint.  

In his April 2016 hearing, the Veteran stated that he is not able to wear inserts.  The symptoms include general pain in the feet, soreness in the big toe, pain in the left ankle causing weight shifting to the right ankle.   

At the December 2016 VA examination, the examiner noted the diagnosis of bilateral pes planus, but indicated that there were no additional diagnoses associated with such condition, to include Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, acquired pes cavus, malunion/nonunion of tarsal/metatarsal bones, other foot injuries, plantar fasciitis, or arthritis.  

The Veteran reported that he had recurrent pain and soreness in both feet with prolonged weight bearing, and treated his pes planus with inserts.  He indicated that he had pain, flare-ups, and functional loss or impairment due to pain when standing or walking for long periods of time.  Upon examination, the Veteran had pain on use of the feet bilaterally, but no pain on manipulation of the feet.  There was no swelling on use of either foot, and no characteristic calluses.  It was noted that the Veteran used arch supports, which provided relief.  In this regard, the examiner indicated that he had persistent bilateral foot pain even with the use of inserts although the pain was not as severe.  He had extreme tenderness of the plantar surfaces on both feet, which was improved by orthopedic shoes or appliances.  There was no decreased longitudinal arch height of either foot on weight-bearing, no objective evidence of marked deformity of either foot, and no marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe on either foot.  The Veteran had inward bowing of the Achilles tendon of the bilateral foot.  He did not have marked inward displacement and severe spasm of the Achilles' tendon on manipulation of either foot.  There was no pain on either foot on examination.  The Veteran had functional loss or impairment due to pain on weight-bearing, disturbance of locomotion, and interference with standing on the bilateral feet.  Further, when there is repeated use over time, the Veteran had diminished weight bearing capabilities bilaterally.  With regard to the Correia criteria, the examiner indicated that there was no pain on non-weight bearing, range of motion remained normal on passive range of motion testing, and there was no pain on passive range of motion testing.  

	i.  Prior to December 1, 2016

For the period prior to December 1, 2016, the Veteran's bilateral pes planus was manifested by moderate flat foot with pain on manipulation and use of the feet, and occasional slight edema on the left foot, without more severe symptomatology more nearly approximating severe or pronounced flat foot.

In this regard, while the Veteran's bilateral pes planus was asymptomatic on examination in December 2008, he has consistently reported pain and soreness in both feet with prolonged weight bearing since 2007.  He has also reported flare-ups that consist of difficulty standing and walking after weight bearing for long periods of time.  Furthermore, while the medical record is silent as to any complaints or findings referable to the right foot, the Veteran complained of pain on the left foot in 2011 and 2015, and, on a single occasion in September 2011, slight edema was noted on X-ray.  Moreover, as noted previously, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Further, in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court found that the provisions of 38 C.F.R. § 4.59 are applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  Therefore, the Board finds that, in light of his complaints of pain on manipulation and use of the feet, and occasional slight edema on the left foot, the Veteran is entitled to the minimum compensable rating for his bilateral pes planus, i.e., 10 percent, for the appeal period prior to December 1, 2016.  

However, absent more severe symptomatology more nearly approximating severe or pronounced flat foot, an initial rating in excess of 10 percent is not warranted.  In this regard, the evidence is entirely void of marked deformity, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation.  Further, while the Veteran has pain on manipulation and use of the feet, there is no evidence that such is accentuated.  Additionally, while slight edema on the left foot was noted on a single occasion in September 2011, the Board finds that the Veteran's bilateral pes planus does not result in an indication of swelling on use commensurate with severe flat foot.  

Therefore, the Board finds that, for the period prior to December 1, 2016, the Veteran is entitled to an initial rating of 10 percent, but no higher, for his bilateral pes planus.

	ii.  From December 1, 2016

For the appeal period beginning December 1, 2016, the Veteran's bilateral pes planus has been assigned the maximum schedular rating for such disability in contemplation of pronounced flat foot.  There is no higher rating available under Diagnostic Code 5276.

      iii.  Entire Appeal Period

The Board has considered the application of other diagnostic codes, particularly Diagnostic Code 5284 for "other" foot injuries.  However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  In Copeland, the Court explicitly rejected the appellant's argument that to rate his disability under Diagnostic Code 5284 for "foot injuries, other," would not be rating by analogy.  Rather, the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining foot-related diagnostic codes redundant.  Given that the Veteran's bilateral foot disability, acquired flatfoot, is specifically listed in the rating schedule under Diagnostic Code 5276, the Board finds that this is the appropriate diagnostic code to apply.

Furthermore, while the Veteran has other foot diagnoses noted during the appeal period, to include left-sided mild hindfoot valgus, and right-sided hallux valgus with secondary degenerative changes of the first MTP joint, the December 2016 VA examiner specifically found that the Veteran did not have any other foot disorders related to his service-connected bilateral pes planus.  Therefore, a separate rating is not warranted for any other diagnosed foot disorder.

C.  Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his back and bilateral foot symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's back and bilateral feet, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected back disability and/or bilateral pes planus; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning further staged ratings for his back disability or bilateral pes planus is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's back disability prior to December 1, 2016, or in excess of 40 percent thereafter.  The Board further finds that an initial rating of 10 percent for the Veteran's bilateral pes planus is warranted for the period prior to December 1, 2106; however, in denying a rating in excess of 10 percent for such period and in excess of 50 percent thereafter, the Board finds that the preponderance of the evidence is against such claim.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claims for higher initial ratings is otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 10 percent prior to December 1, 2016, and in excess of 40 percent thereafter for lumbar spondylolisthesis and degenerative disc disease is denied.

Prior to December 1, 2016, an initial rating of 10 percent, but no higher, for bilateral pes planus is granted, subject to the laws and regulations governing the payment of monetary awards. 

As of December 1, 2016, an initial rating in excess of 50 percent for bilateral pes planus is denied.
 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


